DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.
 
Status of the Claims
The amendment received on 29 June 2021 has been acknowledged and entered.
Claims 1, 3-5, 7-9, 11-16, 18-19, 21-22, and 24 have been amended.
Claim 23 has been canceled.
Claims 25-26 have been added.
Claims 1-22 and 24-26 are currently pending. 

Response to Amendments and Arguments
Applicant’s arguments (in REMARKS, page 17, filed 29 June 2021), with respect to the Claim Interpretations of claims 1-22 and 24-26 have been fully considered and are persuasive, particularly that computing device is a class of structures.  The 112(f) Claim interpretation of claims 1-24 has been withdrawn. 
Applicant's arguments filed 29 June 2021
Applicant argues (in REMARKS, page 18) that Applicant traverses this rejection and notes that amended claim 1 as set forth herein is directed to a system that comprises technical solutions for improved processing and storing of transactions and reservations for online freight management. For example amended claim 1 recites, inter alia, “wherein data is stored in the entity relationship database under categories of entities to show the relationship between entities in a relational database structure such that data is stored secure and retrievable, wherein each entity is configured to include elements that are related to a category name, and each entity is linked with at least one other entity so that data can be retrieved, is not corrupted, is secure, and each entity has various elements with various data types.” These are highly technological features that are not abstract ideas and in any event are integrated into the practical application of securely storing data in a more readily and efficiently retrievable way in order to create a secure system for processing and storing transactions and reservations for online freight management. Under the USPTO’s 2019 35 U.S.C. 101 Guidance, limitations that are indicative of integration into a practical application include, for example, “[i]mprovements to the functioning of a computer or to any other technology or technical field - see MPEP 2106.05(a).” [Page 25 of the Guidance.] The claimed invention qualifies.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that the entity relationship database for data storage purposes amounts to insignificant extra-solution data storage that does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  Further, Applicant's claims appear to be directed to a business solution to a business problem. For, instance, Applicant’s claims as currently written merely specify that data is stored in a database.  Secondly, Applicant has not established a clear nexus between the claim language and the improvement to technology. For instance, the claims do not show why storing data in an ERD to show the relationship between entities improves the performance of the system. Further, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally 
Applicant argues (in REMARKS, page 18) that regarding Enfish LLC v. Microsoft Corp.,  the court found that the claims were directed to a specific implementation of a solution to a problem in the software arts, and thus were not directed to an abstract idea… For similar reasons the claimed invention including its recited entity relationship database (ERD) features is not directed to an abstract idea.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that unlike Enfish, Applicant’s claims are not directed to a specific implementation of a solution to a problem in the software arts (e.g. technical solution to a technical problem).  Applicant's claims appear to be directed to a business solution to a business problem. For, instance, Applicant’s claims as currently written merely specify that data is stored in a database.  Secondly, Applicant has not established a clear nexus between the claim language and the improvement to technology. For instance, the claims do not show why storing data in an ERD to show the relationship between entities improves the performance of the system. Further, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the concept of “storing in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Therefore, the Examiner asserts that, regarding the claims as currently amended, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem of storing transactions.
Applicant argues (in REMARKS, page 19) that Applicant notes that the claimed entity relationship database (ERD) features are significantly more than an abstract idea at least because they amount to reciting “[i]mprovements to the functioning of a computer, or to any 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that the claims do not show why storing data in an ERD to show the relationship between entities improves the performance of the system or provides a technical solution to a technical problem.  The claimed computer component (ERD) is recited at a high level of generality and is  merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Therefore, the Examiner asserts that, regarding the claims as currently amended, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem of storing transactions.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, page 19) that for similar reasons independent claims 19, 21, and 22 and their dependent claims are patent-eligible as well.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicant argues (in REMARKS, pages 23-24) that regarding the rejection of claim 1 under 35 U.S.C. 103, amended claim 1 as set out herein recites, inter alia, Features A and B as follows:
Features A:


a black-box computing device communicating with the middleware computing device and using blockchain technology for monitoring users and storing data including transaction data, user profile data, and communication data, wherein the black-box computing device includes a real-time chained black box, wherein the black box continuously records all relevant transactions in the system including payment data, cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black box, and wherein all records stored in the black box can be reviewed anytime,

wherein logistic transaction records are published into one or more blocks in the blockchain which represents a cryptographically verifiable distributed ledger, such that the back- office corporate computing device uses and mines incoming and historical data inside the black box to proactively manage real-time transactions and to communicate data analytics, forecasting, and black-box inquiry reports...

Accordingly, amended claim 1 further defines that the black-box computing device has a real-time chained black box [see, e.g., p. 2, lines 13-20 of the specification], wherein the black- box continuously records all pertinent or relevant transactions in the system including payment data [see, e.g., p. 9, lines 15-22], cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black box [see, e.g., p. 3, lines 6-10], and wherein all records stored in the black-box can be reviewed anytime. And further that logistic transaction records are published into one or more blocks in the blockchain which represents a cryptographically verifiable distributed ledger. Thus the back-office corporate computing device uses and mines incoming and historical data inside the black box to proactively manage real-time transactions and to communicate data analytics, forecasting, and black-box inquiry reports [see, e.g., p. 14, lines 16-22; p. 23, lines 3-14].

 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Zinder: teaches wherein the black-box computing device includes a real-time chained black box, wherein the black box continuously records all relevant transactions in the system including payment data, cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black box, and wherein all records stored in the black box can be reviewed anytime in [0015], describing how the blockchain works to ensure chain of custody of a series of transactions), cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black-box (see [0008]-[0009] describing using blockchain to store transaction data; see also [0008]-[0009] and [0049] describing data in a blockchain being immutable (unchangeable)). Zinder further teaches wherein all records stored in the black-box can be reviewed anytime (see [0009] describing third parties being allowed to validate or audit transactions stored in the blockchain), wherein data is stored as an entity or a part of the entity of categories (see [0008]-[0009] describing using blockchain to store transaction data); and (see [0016] describing that third-parties may have read-only access to the information in the blockchain; see also [0009] describing third parties being allowed to validate or audit transactions stored in the blockchain. The specification indicates in paragraph [0039] that “the only allowed access to the black-box module is for reporting and viewing of transactions…[n]o update, edit, or delete is possible for data recorded inside the black-box module.” The specification further provides in paragraph [0009] “a blockchain can serve as an open, Zinger teaches that a transaction record stored in block-chain that may not be updated, edited, or deleted and that is viewable by third parties, Zinder teaches wherein allowed access to the black-box module is only for reporting and viewing of transactions inside the black-box module.  Zinder further teaches wherein logistic transaction records are published into one or more blocks in the blockchain which represents a cryptographically verifiable distributed ledger in  [0085] Referring to FIG. 2C, a blockchain transaction may be created based on a combination of the information represented in fields 709 and 710. The created blockchain transaction is submitted, through blockchain services 616, to the blockchain 618 for validation by blockchain computing nodes that digitally “mine” the transaction. Once validated, the submitted transaction becomes part of an immutable record (the distributed blockchain ledger) that represents creation of this asset.);  and Rampell teaches  such that the back- office corporate computing device uses and mines incoming and historical data inside the black box to proactively manage real-time transactions and to communicate data analytics, forecasting, and black-box inquiry reports in [0406] describing performing analytics on products available for a vendor including on products sold, actions taken on webpage, association of revenue with traffic source and similar analytics) Examiner also notes that “such that” is an intended use language and therefore so long the prior art includes the structure that’s capable of performing the function, it meets the claim. In this case, the structure is merely having information published into blocks in a blockchain. 
Applicant argues (in REMARKS, pages 24-25) that regarding the rejection of claim 1 under 35 U.S.C. 103, amended claim 1 as set out herein recites, inter alia, Features A and B as follows:

Features B:
... wherein the black-box computing device further includes an entity relationship database for storing the data in an organized and retrievable structure, wherein allowed access to the black-box computing device is only for reporting and viewing of transactions inside the black-box computing device, and

wherein data is stored in the entity relationship database under categories of entities to show the relationship between entities in a relational database structure such that data is stored secure and retrievable, wherein each entity is configured to include elements that are related to a category name, and each entity is linked with at least one other entity so that data can be retrieved, is not corrupted, is secure, and each entity has various elements with various data types...
Thus, amended claim 1 further defines that data is stored in the entity relationship database (ERD) under categories of entities (as seen in Figs. 5 and 16 for example) to show the relationship between entities in a relational database structure and that by virtue of this structure data can be stored secure and retrieved. [See, e.g., p. 29, line 16, to p. 30, line 10; p. 35, lines 17- 23.] More specifically, each entity is configured to include elements that are related to the category name. Each entity is linked with at least one other entity so that data can be retrieved, is not corrupted, and is secure. [See, e.g., p. 31, lines 16-21.]…  None of the cited references, whether considered either alone or in any permissible combination (if any) would teach suggest at least claimed Features B as discussed above and as recited in amended independent claim 1. It is therefore respectfully submitted that amended independent claim 1 is patentable over the cited references for at least this reason.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Zinder discloses: wherein data is stored in the  database under categories of entities to show the relationship between entities in a relational database structure such that data is stored secure and retrievable, wherein each entity is configured to include elements that are related to a category name, and each entity is linked with at least one other entity so that data can be retrieved, is not corrupted, is secure, and each entity has various elements with various data types (Zinder: [0039],[0049][0105],[0128],[0129]; and
Desmarets discloses the database is an ERD and wherein at least one entity includes at least one of a primary key (PK) and at least one of a foreign key (FK) (which is not disclosed until Applicant filed the Provisional application 62/547,064 on 08/17/2017).  See Desmarets et al. on page, 4 line 34 thru page 5, line 9 which discloses, For said graphical interactive representation of said relationships, an entity relationship diagram is used. Hereby, the term "entity relationship diagram" is to be interpreted in the context of databases and DBMSes, with entities corresponding to collections, and relationships between a first field in a first collection and a second field in a second collection. This type of graphical interactive representation is partially found in RDBMS and NoSQL prior art methods. A related graphical representation is found in many RDBMSes, whereby each collection (a flat table) is a single entity that relates to one or more other collections through a foreign key relationship, involving the concepts of a foreign key and a primary key familiar to the skilled person. In a preferred embodiment of the present invention, two collections can be linked by more than one relationship. Hereby, said relationships may concern foreign key relationships but may also concern foreign master relationships)..
Applicant argues (in REMARKS, page 25) that independent claims 19, 21, and 22 as amended each recite features which are similar in many relevant respects to the features discussed above and thus independent claims 19, 21, and 22 are patentable over the cited references as well for similar reasons.  The other claims in this application are each dependent from one or another of the independent claims discussed above and are therefore believed patentable for the same reasons. Since each dependent claim is also deemed to define an additional aspect of the invention, however, the individual reconsideration of the patentability of each on its own merits is respectfully requested. 

Applicant argues (in REMARKS, page 26) that Applicant has the following comments regarding new dependent claims 25 and 26 in particular.  As recited in new dependent claims 25 and 26, each entity may have various elements with various data types. An entity can include a primary key (PK) and zero or more foreign keys (FK). [See, e.g., p. 31, lines 20-21.] Accordingly, new dependent claims 25 and 26 are patentable for at least those reasons as well.  Applicant therefore respectfully requests that the rejections under 35 U.S.C. § 103 be withdrawn.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes Desmarets discloses wherein at least one entity includes at least one of a primary key (PK) and at least one of a foreign key (FK) (which is not disclosed until Applicant filed the Provisional application 62/547,064 on 08/17/2017).  See Desmarets on page, 4 line 34 thru page 5, line 9 which discloses, For said graphical interactive representation of said relationships, an entity relationship diagram is used. Hereby, the term "entity relationship diagram" is to be interpreted in the context of databases and DBMSes, with entities corresponding to collections, and relationships between a first field in a first collection and a second field in a second collection. This type of graphical interactive representation is partially found in RDBMS and NoSQL prior art methods. A related graphical representation is found in many RDBMSes, whereby each collection (a flat table) is a single entity that relates to one or more other collections through a foreign key relationship, involving the concepts of a foreign key and a primary key familiar to the skilled person. In a preferred embodiment of the present invention, two collections can be linked by more than one relationship. Hereby, said relationships may concern foreign key relationships but may also concern foreign master relationships).

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 3, “mod” should be “module.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 19, 21, 22 includes the following relevant limitations (emphasis added):
…black box continuously records all relevant transactions in the system including payment data … cannot be updated, edited, or deleted for data recorded in the black box, and wherein all records stored in the black box can be reviewed anytime. 

First, “relevant” is a subjective term transactions relevant for one person may not necessarily relevant for another person. Further, specification merely describe this limitation as “The black-box module continuously records all pertinent or relevant transactions in the system of the present invention (XLOG). This recording of data ensures the integrity of all transactions in the database since all transactions can be reviewed or audited anytime. A virtually unlimited number of transactions can be recorded in the system.” The disclosure merely describes a large number of transactions can be recorded into the black box without providing a standard or example to objectively measure relevancy of a transaction. For purpose of examination, any transactions that’s stored are relevant transactions.

Second, and separately, claim language require black box records transactions in a way that recorded data “cannot be updated, [or] edited”. However, at the same time, transaction is at least added (recorded) into black box, such addition would certainly update and/or edit data already recorded in the black box. Therefore, it’s unclear how data is recorded into the black box without updating/editing existing recorded data. Applicant may delete the update and edit language to overcome the rejection.

Dependent claims 2-18, 20, 24-26 are rejected based on dependency. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.

Step 1
Claims 1-18 and 24-26 are directed to a system (i.e., a machine); and claim 19 is directed to a method (i.e., a process); claim 20 is directed to a non-transitory computer-readable medium (i.e. a manufacture ); claim 21 is directed to a method (i.e. a process); and claim 22 is directed to a system (i.e. a machine).  Therefore, Claims 1-22 and 24-26 all fall within one of the four statutory categories of invention. 

Step 2A Prong 1
Independent claim 1 substantially recites a system for freight management comprising processing a transaction request, checking the integrity of each transaction, and storing transaction information. Therefore, the claim as a whole recites “a system for processing and storing transactions and reservations for online freight management”, which is an abstract idea because it is a certain method of organizing human activity. “A system for processing and storing transactions and reservations for online freight management” is considered to be is a 

Step 2A Prong 2
Regarding Independent claim 1, this judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): “an end user computing device”, “a user device”, “an exclusive ingress computing device”, “a middleware computing device”, “a back-office corporate computing device”, “an exclusive egress computing device”, “a black-box computing device”, “blockchain technology”, and an “entity relation database”. As a whole, the additional elements individually or in combination do not integrate the exception into a practical application because the additional elements merely recites the equivalent of the words ‘‘apply it’’ and merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, “blockchain technology” is insignificant extra-solution storage of data that does not amount to a practical application.  Claim 1 is directed to an abstract idea.

Step 2B
Independent Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination merely recite the equivalent of the words ‘‘apply it’’ with the abstract idea and merely use a computer as a tool to perform the abstract idea. “Blockchain technology” is a well-understood, routine, conventional activity, as demonstrated by the specification, for example paragraph [0009] of the specification describes the known characteristics of blockchain A blockchain (database) is a continuously growing list of records or “blocks” which are linked and secured using cryptography….”), indicating that the additional element of “blockchain technology” is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  The additional elements are merely being used to perform the abstract idea of managing freight reservations on a computer and storing that information digitally. Accordingly, claim 1 is ineligible.

Independent claim 19 (similar to claim 1) is considered to be a certain method of organizing human activity. Independent claim 19 includes the additional elements of “a user device”, “an exclusive ingress computing device”, and “blockchain technology”. Similarly to claim 1, these additional element merely recite the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, claim 19 is directed towards ineligible subject matter and as such, is rejected.

Independent claim 21 (similar to claim 1) is considered to be a certain method of organizing human activity. Claim 21 includes the additional elements of “an end-user device”, “an exclusive ingress computing device”, “a middleware computing device”, “a black box computing device”, “a back office corporate computing device”, “an exclusive egress computing device”, “a web service”, and “an Application Program Interface setup”. These additional element individually and in combination merely recite the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, claim 21 is directed towards ineligible subject matter and as such, is rejected.
Independent Claim 22 is parallel in nature to Independent claim 21. Accordingly independent claim 22 is rejected as being directed towards ineligible subject matter based upon the same analysis above.
As per dependent claim 2, the recitation of the additional element “online payment” merely recites the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
As per dependent claim 3, the recitations “permitting users to report and view data…” and “preventing users…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 4, the recitations “accepting a login request…”; “determining whether the user who sent the login request has valid login credentials”; “authorizing, ….access to the user…”; and “performing a task as instructed…” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitation of the additional elements of “a dashboard” and “a user device” merely recite the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
  As per dependent claim 5, the recitations “accepting a logout request…”; “activate  a logout procedure”; and “performing a signout procedure” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect 
As per dependent claims 6-7, 10, and 25-26, the limitation merely narrows the previously recited abstract idea limitations. Dependent claim 6 recites a list of data including “online payment data, login credentials, reservation details…”.  Dependent claim 7 recites a list of functional processes including at least one of a shipping reservation, truck reservation…”.  Dependent claim 10 recites a list of service providers. Dependent claim 25 recites at least one entity includes a primary key (PK). Dependent claim 26 recites at least one entity includes at least one of a foreign key.  For the reasons described above with respect to claims 1 and 18, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 8, the recitations “receiving a login request…”; “checking whether the shipper is authorized to log in”; “terminating…the login procedure”; “enabling…to log in, and after login”; “initiating a work access session”; “if the work is importing then obtaining origin and shipment details”; and if the work is exporting then “obtaining destination and shipment details” are further directed to a method of organizing human activity as described in claim 1. Further, the “receiving” and “obtaining“ steps are insignificant extra-solution activity that does not amount to a practical application or significantly more.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitation of the additional elements of “a web portal” and “a database” merely recite the equivalent of “apply it” with the judicial exception and merely use a computer as a tool to perform an abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
As per dependent claim 9, the recitations “storing all official and confirmed transactions”, “enabling mining activities leveraging on… historical transactions”, and “storing 
As per dependent Claim 11,  the limitations of “sending the user …” and “using biometrics for validating the user”  a password or key via SMS or text message; and “using biometrics for validating the use.” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitation of the additional element of “SMS or text message” is insignificant extra-solution activity that does not amount to a practical application or significantly more.  A step of “sending… a password or key via SMS or text message” is a well-understood, routine, conventional activity, as demonstrated by the specification, for example in paragraph [0060] (“a one-time password or session key by sending a user 20 of the system 100 a password or key via the mobile phone through an SMS (Simple Message System) or text message”), indicating that the additional element of an “SMS or text message” is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).
As per dependent Claim 12, the limitations of “receiving account information…”; “determining whether the user is an existing user”; “… validating account information…”; “…capturing the account information and saving the account information…”; “carrying out a main registration protocol and displaying a main registration page…”; “receiving registration details entered by the user”; “determining whether at least one role is selected”; “…returning to the step of carrying out a main registration protocol”; “…determining whether the registration details entered by the user are valid”; “…saving the registration details…”; and “…”returning to the step of carrying out a main registration protocol” are further directed to a method of receiving” steps are insignificant extra-solution activity that does not amount to a practical application or significantly more.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Still further, the recitations of the additional elements of “a web portal” and “a database” merely recite the equivalent of “apply it” with the judicial exception and merely use a computer as a tool to perform an abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
As per dependent Claim 13,  the limitations of “performing… payment”; “performing container stuffing”; and “performing shipping company integration” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitation of the additional elements of “an API interface”, “an online payment mod”, “a container stuffing computing device”, and “a shipping company integration computing device” merely recite the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
As per dependent claim 14, the limitations of “communicating with the user … with regard to tasks…”; “performing technical support for internal and external users”; and “carrying out a customer support / ticketing system for reported incidents from internal and external users” are further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  a data analytics computing device”, “a technical support computing device”, and “a customer support computing device” merely recite the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
As per dependent claim 15, the limitations of “receiving a log-off request…”; “performing validating of the user account…” and “requesting… that the user confirm logout…” are further directed to a method of organizing human activity as described in claim 1.  Further, the “receiving” step is insignificant extra-solution activity that does not amount to a practical application or significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitation of the additional element of “an audit trail database merely recites the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
As per dependent claim 16, the limitations “receiving a login attempt by the user…”; “validating login credentials of the user…”; “… storing the validated login credentials…”; “receiving a selection of a shipper account to carry out a shipping or trucking or warehouse reservation… and displaying a shipping or trucking or warehouse reservation form…”; “receiving reservation details entered by the user”; “upon validation of the reservation details storing the reservation details in the database”; and “generating a bill of lading and notifying the user…” are further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitations of the additional elements of “a sub-computing device” merely recites the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to generating a bill of lading” and the “receiving” steps are insignificant extra-solution activity that does not amount to a practical application or significantly more. A step of “generating a bill of lading” is a well-understood, routine, conventional activity, as demonstrated by the specification, for example in paragraph [0095] (“Once the details are validated, the reservation details are saved in the database 52, a bill of lading is generated and stored”), indicating that the additional element of “generating a bill of lading” is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, Examiner takes Official Notice that generating a bill of lading from basic shipping details was well-understood, routine, and conventional activity in the field.
As per dependent claim 17, the limitation “receives negotiation rates sent by the user and sends negotiation updates to the user…” is further directed to a method of organizing human activity as described in claim 1. Further, “receives negotiation rates…” is insignificant extra-solution activity that does not amount to a practical application or significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  A step of “generating a bill of lading” is a well-understood, routine, conventional activity, as demonstrated by the specification, for example in paragraph [0095] (“Once the details are validated, the reservation details are saved in the database 52, a bill of lading is generated and stored”), indicating that the additional element of “generating a bill of lading” is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, Examiner takes Official Notice that generating a bill of lading from basic shipping details was well-understood, routine, and conventional activity in the field.
As per dependent claim 18, the limitation of “recording at various levels” is further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
Dependent claim 20 further recites the additional element of “a non-transitory computer-readable storage medium”. This additional element merely recites the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Dependent claim 20 is therefore directed towards ineligible subject matter.
As per dependent claim 24, the limitation of “enable logistics management…. resources to be adjustably scaled to suit updated or new business process requirements” is further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, the recitations of the additional element of “logistics management system” merely recites the equivalent of “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Accordingly, dependent claims 2-18 and 24-26 are patent ineligible.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US PG Pub. 2016/0335593 A1) in view of Rampell (US PG Pub. 2008/0091528 A1) further in view of Jezek (US PG Pub. 20140189839 A1) further in view of Zinder (US PG Pub. 2017/0005804 A1) and Desmarets (WO 2017093576 A1).
As per claim 1, Clarke discloses system for processing and storing transactions and reservations for online freight management, comprising: 
an end-user computing device for interfacing with a user device through an exclusive ingress computing device to execute a login procedure, wherein a user of the user device is a service provider (see [0049] describing shipper and carrier login modules that allow shippers and carriers to login and access the system; see also [0137]-[0138] describing user devices having a user interface with which the system is implemented);
a middleware computing device for processing a request for a transaction by the user (see [0081]-[0084] and Figs. 14A and 14B describing a shipper user using the system to book a carrier, negotiate terms, and generate an agreement; see also Figs.12A-12C and 
a back-office corporate computing device 
and a black-box computing device communicating with the middleware computing device and 

	Clarke does not disclose, however, Rampell discloses:
 	a back-office corporate computing device for performing a procedure-based integrity check on each transaction (see Rampell: [0190] describing a payment platform performing Rampell is applicable to the system of matching shippers and carriers of Clarke as they both share characteristics and capabilities, namely, they are directed to securely paying for services.; and
 	such that the back- office corporate computing device uses and mines incoming and historical data inside the black box to proactively manage real-time transactions and to communicate data analytics, forecasting, and black-box inquiry reports ((see [0406] describing performing analytics on products available for a vendor including on products sold, actions taken on webpage, association of revenue with traffic source and similar analytics). 
 	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke in order to “[p]rovid[e] a platform that is more robust and secure than currently online methods” ([0095] of Clarke), which is accomplished by including the integrity checks and the data analytics of Rampell in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	While Clarke teaches users logging in to the system (see [0049] describing shipper and carrier login modules that allow shippers and carriers to login and access the system), which implies that the users would be able to log out later on the user device, Clarke does not explicitly disclose interfacing with the user device through an exclusive egress computing device to execute a logout procedure. 
Jezek teaches interfacing with the user device through an exclusive egress computing device to execute a logout procedure (see [0070] and Fig. 10 describing a system for accessing online accounts' logout procedure; see also [0024] describing user devices that may perform the log in and log out procedures). It would have been obvious to one of ordinary skill in the art at Jezek in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Clarke teaches the system monitoring and storing data, Clarke does not disclose, However, Zinder discloses:
the use of blockchain technology for monitoring and storing data (Zinder:[0008]-[0009] describing using blockchain to store transaction data). The use of blockchain technology for monitoring and storing data of Zinder is applicable to the system of matching shippers and carriers of Clarke as they both share characteristics and capabilities, namely, they are directed to securely facilitating services). 
 wherein the black-box computing device includes a real-time chained black box, wherein the black box continuously records all relevant transactions in the system including payment data, cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black box, and wherein all records stored in the black box can be reviewed anytime (Zinder: [0015] describing how the blockchain works to ensure chain of custody of a series of transactions), cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black-box (see [0008]-[0009] describing using blockchain to store transaction data; see also [0008]-[0009] and [0049] describing data in a blockchain being immutable (unchangeable)). Zinder further teaches wherein all records stored in the black-box can be reviewed anytime (see [0009] describing third parties being allowed to validate or audit transactions stored in the blockchain), wherein data is stored as an entity or a part of the entity of categories (see [0008]-[0009] describing using blockchain to store transaction data); and (see [0016] describing that third-parties may have read-only access to the information in the blockchain; see also [0009] describing third parties being allowed to validate or audit Zinger teaches that a transaction record stored in block-chain that may not be updated, edited, or deleted and that is viewable by third parties, Zinder teaches wherein allowed access to the black-box module is only for reporting and viewing of transactions inside the black-box module. See above for rationale to combine); 
wherein logistic transaction records are published into one or more blocks in the blockchain which represents a cryptographically verifiable distributed ledger (Zinder: [0085] Referring to FIG. 2C, a blockchain transaction may be created based on a combination of the information represented in fields 709 and 710. The created blockchain transaction is submitted, through blockchain services 616, to the blockchain 618 for validation by blockchain computing nodes that digitally “mine” the transaction. Once validated, the submitted transaction becomes part of an immutable record (the distributed blockchain ledger) that represents creation of this asset.);  and 
wherein data is stored in the other entity so that data can be retrieved, is not corrupted, is secure, and each entity has various elements with various data types (Zinder: [0039],[0049][0105],[0128],[0129].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching shippers and carriers storing information on a database of Clarke to include blockchain technology and the distributed ledger as taught by Zinder. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke because “secure digital provenance is provided for the information that is contained in the blockchain transaction because of the cryptographic immutability of the records contained in blockchain” ([0009] of Zinder).
Zinder does not explicitly disclose an entity relationship database, however, Desmarets  discloses the ERD (which is not discloses until Applicant filed the Provisional application 62/547,064 on 08/17/2017) on page, 4 line 34 thru page 5, line 9 (For said graphical interactive representation of said relationships, an entity relationship diagram is used. Hereby, the term "entity relationship diagram" is to be interpreted in the context of databases and DBMSes, with entities corresponding to collections, and relationships between a first field in a first collection and a second field in a second collection. This type of graphical interactive representation is partially found in RDBMS and NoSQL prior art methods. A related graphical representation is found in many RDBMSes, whereby each collection (a flat table) is a single entity that relates to one or more other collections through a foreign key relationship, involving the concepts of a foreign key and a primary key familiar to the skilled person. In a preferred embodiment of the present invention, two collections can be linked by more than one relationship. Hereby, said relationships may concern foreign key relationships but may also concern foreign master relationships). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching shippers and carriers storing information on a database of Clarke to include Desmarets. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke because Desmarets greatly improves the efficiency with which  the database schema model can be constructed and edited by use of the entity relationship diagram (Desmarets, page 6, lines 11-22).

As per claim 2, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets et al. teaches the system of claim 1 as described above.
Clarke further discloses:
The system of claim 1, wherein a service provided by the user includes at least one of shipping, trucking, warehouse, online payment, and Enterprise Resource Planning (see [0029] describing the system interfacing with carriers including truckers and shippers).

As per claim 3, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets. teaches the system of claim 1 as described above. 
	Clarke does not further disclose:
The system of claim 1, wherein the black-box computing device has code for permitting users to report and view data and for preventing users from updating, editing, or deleting data recorded therein.
	However, Zinder discloses wherein the black-box module has code for permitting users to report and view data (see [0009] describing third party users being able to validate and review the transaction information; see also [0016] describing third parties being allowed to read 

As per claim 4, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above. 
	Clarke further discloses:
The system of claim 1, wherein the end-user computing device has code for: 
accepting a login request from the user device (see [0081] and Fig.14A describing receiving login credentials from a shipper at step 1402); 
determining whether the user who sent the login request has valid login credentials (see [0081] and Fig.14A describing verifying login credentials and providing the shipper a shipper user interface at step 1404); 
 authorizing, if it is determined that the user has valid login credentials, access to the user and displaying a dashboard on the user device (see [0081] and Fig.14A describing verifying login credentials and providing the shipper a shipper user interface at step 1404); and
 performing a task as instructed by the user if the user has permission for the task (see [0081] and Fig.14A describing receiving a request to locate a carrier at step 1406 and identifying qualified carriers at step 1408).

As per claim 5, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets  teaches the system of claim 1 as described above. 
Clarke does not further disclose:
The system of claim 1, wherein the end-user computing device has code for: accepting a logout request from the user; instructing the middleware computing device to activate a logout procedure; and performing a signout procedure.
	However, Jezek does teach accepting a logout request from a user (see Fig. 10 step 640 and [0071] describing a logout process that begins with receiving a logout request); instructing the middleware computing device to activate a logout procedure (see Fig 10 and [0071] describing that after the user requests logout the system starts the steps to log the user out); and performing a signout procedure (see Fig. 10 step 686 and [0077] describing displaying logout pages to users after the logout validation; see also [0088] describing logout requests being validated). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the logout of Jezek in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke further discloses:
The system of claim 1, wherein the data also comprises at least one of online payment data, login credentials, reservation details, transaction details, audit trails, and logoff credentials (see [0045] describing storing login credential data, payment account, and base shipping rate).

As per claim 7, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets  teaches the system of claim 1 as described above.
	Clarke further discloses:
The system of claim 1, wherein functional processes carried out by the end-user computing device include at least one of shipping reservation, truck reservation, warehouse reservation, custom broker reservation, employee collaboration and support, and processes related to other authorized users (see [0081]-[0084] and Figs. 14A and 14B describing a shipper user using the system to book a carrier, negotiate terms, and generate an agreement; see also Figs.12A-12C and [0069]-[0073] describing a carrier using the system to book a shipping request, negotiate terms, and generate an agreement).

As per claim 9, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets  teaches the system of claim 1 as described above.
	Clarke further teaches:
The system of claim 1, wherein the back-office corporate computing device has code for 
	Zinder further discloses securely storing all official and confirmed transactions (see [0033] describing a computer system interfacing with a blockchain and providing security for recorded transactions) and enabling the mining of blockchain data (see [0047] describing mining block chain data). See above for rationale to combine.

As per claim 10, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke further teaches:
 The system of claim 1, wherein the service provider is at least one of an importer/exporter, a customs broker, a trucking company, a warehouse operator, a shipping company, and a back office systems employee (see [0029] describing the system interfacing with carriers including truckers and shippers; see also [0046] stating that "carrier" may refer to a large company).

As per claim 19, the method of claim 19 is substantially similar to the system of claim 1, and as such, is rejected for the same reasons.

As per claim 20, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the method of claim 19 as described above. 
	Clarke
 A non-transitory computer-readable storage medium storing a program which, when executed by at least one processor, causes the at least one processor to perform the method for processing and storing transactions and reservations for online freight management according to claim 19 (see [0008] describing the CSIST framework program of Clarke being performed by a computer readable storage medium; see also [0150]-[0151] describing computer readable storage devices being a “tangible” medium and “tangible” and “non-transitory” are terms intended to describe a computer-readable storage medium excluding propagating electromagnetic signals but otherwise are not intended to limit the type of computer readable storage device).

As per Claim 24, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets  teaches the system of claim 1 as described above..
	Clarke teaches incorporating third party services to enable its system, but Clarke does not explicitly disclose:
The system of claim 1, wherein one or more components of any of the end-user computing device, the middleware computing device, and the back-office corporate computing device are dynamically buildable and scalable using space-native microservices to thereby enable logistics management system resources to be adjustably scaled to suit updated or new business process requirements.

	Zinder teaches wherein one or more components of any of the end-user computing device, the middleware computing device, and the back-office corporate computing device are dynamically buildable and scalable using space-native microservices to thereby enable logistics management system resources to be adjustably scaled to suit updated or new business process requirements (see [0050]-[0051] describing using microservices API to 

As per claim 25, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.  
Clarke does not further disclose, however, and Desmarets et al. discloses:
wherein at least one entity includes a primary key (PK)  (which is not discloses until Applicant filed the Provisional application 62/547,064 on 08/17/2017) on page, 4 line 34 thru page 5, line 9 (For said graphical interactive representation of said relationships, an entity relationship diagram is used. Hereby, the term "entity relationship diagram" is to be interpreted in the context of databases and DBMSes, with entities corresponding to collections, and relationships between a first field in a first collection and a second field in a second collection. This type of graphical interactive representation is partially found in RDBMS and NoSQL prior art methods. A related graphical representation is found in many RDBMSes, whereby each collection (a flat table) is a single entity that relates to one or more other collections through a foreign key relationship, involving the concepts of a foreign key and a primary key familiar to the skilled person. In a preferred embodiment of the present invention, two collections can be linked by more than one relationship. Hereby, said relationships may concern foreign key relationships but may also concern foreign master relationships). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching shippers and carriers storing information on a database of Clarke to include blockchain technology and the distributed ledger as taught by Zinder and the ERD as taught by Desmarets et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke because Desmarets et al. greatly improves the efficiency with which  the database 

As per claim 26, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 25 as described above. 
Clarke does not further disclose, however, and Desmarets et al. discloses:
wherein at least one entity includes at least one foreign key (FK) (which is not disclosed until Applicant filed the Provisional application 62/547,064 on 08/17/2017) on page, 4 line 34 thru page 5, line 9 (For said graphical interactive representation of said relationships, an entity relationship diagram is used. Hereby, the term "entity relationship diagram" is to be interpreted in the context of databases and DBMSes, with entities corresponding to collections, and relationships between a first field in a first collection and a second field in a second collection. This type of graphical interactive representation is partially found in RDBMS and NoSQL prior art methods. A related graphical representation is found in many RDBMSes, whereby each collection (a flat table) is a single entity that relates to one or more other collections through a foreign key relationship, involving the concepts of a foreign key and a primary key familiar to the skilled person. In a preferred embodiment of the present invention, two collections can be linked by more than one relationship. Hereby, said relationships may concern foreign key relationships but may also concern foreign master relationships). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching shippers and carriers storing information on a database of Clarke to include blockchain technology and the distributed ledger as taught by Zinder and the ERD as taught by Desmarets et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke because Desmarets et al. greatly improves the efficiency with which  the database schema .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US PG Pub. 2016/0335593 A1) in view of Rampell (US PG Pub. 2008/0091528 A1) further in view of Jezek (US PG Pub. 20140189839 A1) further in view of Zinder (US PG Pub. 2017/0005804 A1) and Desmarets  (WO 2017093576 A1) as applied to claim 1 above and further in view of Pirrello (US 2013/0006821 A1) and Sheykh-Zade (US 2015/0235168 A1).
As per claim 8, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets  teaches the system of claim 1 as described above.
	Clarke further discloses
The system of claim 1, wherein the exclusive ingress computing device comprise: a web portal and a database (see [0042] describing the system being accessible via a website; see also [0029] describing the system as a shipper interfacing and shipment tracking (CSIST) framework/portal; see [0043] and Fig. 1 describing a CSIST database at 151) and has code for:
 receiving a login request from a user device of a shipper (see [0081] and Fig. 14A step 1402 describing a shipper logging in);
 checking whether the shipper is authorized to log in (see [0081] and Fig. 14A step 1404 describing verifying login credentials); 

enabling, if the shipper is authorized, to log in (see [0081] and Fig. 14A step 1404-1406 describing verifying login credentials and continuing to let the shipper search for a carrier), and after login: 
initiating a work access session (see [0085] and Fig. 15 step 1505 describing a shipper being shows a shipper UI after successful login and starting a new shipment);


	While Clarke discloses logging in if the user is authorized, and it is implied that the user is not logged in, thereby terminating the login procedure, if not authorized, Clarke does not explicitly disclose terminating, if the shipper is not authorized, the login procedure. 
Jezek does disclose terminating, if the shipper is not authorized, the login procedure (see Fig. 4 steps 410, 416, 420, and 414 describing validating credentials at login and if the authentication is not successful then refusing log in and returning the user to step 406 where a user is asked for login credentials). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the terminating of the login process if a user is not authorized of Jezek in the logging in of system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	While Clarke describes initiating new carrier and shipment actions including receiving details on the new actions, Clarke further does not disclose if the work is importing then obtaining origin and shipment details and if the work is exporting then obtaining destination and shipment details.
	However, Pirrello discloses if the work is importing then obtaining origin and shipment details (see [0029]-[0030] describing starting a new import on a system and entering information about the import including origin address). It would have been obvious to one of ordinary skill in Pirrello in the system for booking carriers and shippers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Sheykh-Zade discloses if the work is exporting then obtaining destination and shipment details (see [0207]-[0208] and Fig. 22A describing a user interface for managing an export booking that includes destination and other shipment details). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the exporting and exporting details of Sheykh-Zade in the system for booking carriers and shippers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US PG Pub. 2016/0335593 A1) in view of Rampell (US PG Pub. 2008/0091528 A1) further in view of Jezek (US PG Pub. 20140189839 A1) further in view of Zinder (US PG Pub. 2017/0005804 A1) and Desmarets (WO 2017093576 A1) as applied to claim 1 above and further in view of Soni (US 2015/0150100 A1).
As per claim 11, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke further discloses
The system of claim 1, wherein the exclusive ingress computing device comprises a web portal and a database (see [0042] describing the system being accessible via a website; see also [0029] describing the system as a shipper interfacing and shipment 
 
	Clarke does not teach sending the user device a password or key via SMS or text message. 
 	However, Soni does teach sending the user device a password or key via SMS or text message (see [0070]-[0071] describing logging in requiring two-factor authentication that may include a code sent to a cell phone that must be input to login). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending the user device a password of Soni in the login process of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US PG Pub. 2016/0335593 A1) in view of Rampell (US PG Pub. 2008/0091528 A1) further in view of Jezek (US PG Pub. 20140189839 A1) further in view of Zinder (US PG Pub. 2017/0005804 A1) and Desmarets as applied to claim 1 above and further in view of Patel (US 2013/0031175 A1) and ABA Student Registration (available at https://web.archive.org/web/20160128012101/http://apps.americanbar.org/members/forms/join-aba.html?utm_source=LSD%20Website&utm_medium=Web&utm_campaign=Main-Button, accessed via archive.org on January 28, 2016, please see attachment).
As per claim 12, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets  teaches the system of claim 1 as described above.
	Clarke further discloses
The system of claim 1, wherein the exclusive ingress computing device comprises a web portal and a database (see [0042] describing the system being accessible via a website; see also [0029] describing the system as a shipper interfacing and shipment tracking (CSIST) framework/portal; see [0043] and Fig. 1 describing a CSIST database at 151) and includes code for executing the login procedure for establishing a secure connection between the user device and the end-user module by:
receiving account information entered into the web portal by the user (see [0085] and Fig. 15 step 1502 describing receiving user login information); 

if the user is an existing user, validating account information stored in the database for a further security check before allowing the user access (see [0085] and Fig. 15 step 1502 describing receiving user login information and verifying login credentials);




determining whether at least one role is selected;
 if at least one role is not selected, returning to the step of carrying out a main registration protocol;
 if at least one role is selected, determining whether the registration details entered by the user are valid; 

if the registration details entered by the user are not valid, returning to the step of carrying out a main registration protocol. 
 	However, Patel teaches determining whether the user is an existing user (see [0017] and Fig. 1 describing checking a user’s information against a database and if the user is registered logging the user in and if the user is not registered then if the user is asked to register).  Further, Patel teaches that if the user is not an existing user: capturing the account information and saving the account information in a database (see [0017] describing after a user is determined to not be registered a user inputting their registration information and saving that information in a database); carrying out a main registration protocol and displaying a main registration page on the user device (see [0017] describing the user being asked to input registration information); receiving registration details entered by the user (see [0017] describing the user being asked to input registration information and preferences); and if the registration details entered by the user are valid, saving the registration details in the database (see [0017] describing saving the users registration information in a database). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the registration process of Patel in the registration of shippers and carriers in the shipping and carrier matching and management system of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	While Clarke teaches registering as a shipper or carrier and implies that a user selects a role between carrier and shipper because shippers and carriers are registered separately (see [0045] and [0048]), Clarke does not explicitly disclose determining whether at least one role is Clarke does not disclose if the registration details entered by the user are not valid, returning to the step of carrying out a main registration protocol. ABA Student Registration teaches determining whether at least one role is selected (see bottom of page 1 if nothing is selected from the drop down menu for “State”, the website indicates an error and that the field is required; see also top of page 2 if nothing is selected from the drop down menu for “Law School”, the website indicates an error and that the field is required), if at least one role is not selected, returning to the step of carrying out a main registration protocol (see page 1 and 2 if nothing is selected from the drop down menu the website returns the user to the registration page), if at least one role is selected, determining whether the registration details entered by the user are valid (see page 1 and 2 showing that the website checks if the input in the required fields is valid), and if the registration details entered by the user are not valid, returning to the step of carrying out a main registration protocol (see page 1 and 2 indicating that the input in the fields is not valid and website returning to the main registration page where new inputs are required to continue). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the registration process of ABA Student Registration in the registration of shippers and carriers in the shipping and carrier matching and management system of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US PG Pub. 2016/0335593 A1) in view of Rampell (US PG Pub. 2008/0091528 A1) further in view of Jezek (US PG Pub. 20140189839 A1) further in view of Zinder (US PG Pub. 2017/0005804 A1) and Desmarets (WO 2017093576 A1) as applied to claim 1 above and further in view Soni (US 2015/0150100 A1) and Lee (US 2020/0167726 A1).
As per claim 13, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke further discloses
The system of claim 1, wherein the middleware computing device comprises 
an online payment mod having code for performing online payment (see [0047] describing the system including a carrier payment account; see also [0048] describing the system storing a shipper payment method to pay for shipments completed by a registered carrier); 

a shipping company integration computing device having code for performing shipping company integration (see [0118] describing the system using a third party server to use third party services to track the shipment). 
	While Clarke teaches connecting with third party services, Clarke does not explicitly teach the system having an API interface. 
However, Soni teaches a system connecting with third party services via APIs (see [0047] describing using third party services via APIs; see also [0068] describing creating a user profile using information from APIs). It would have been obvious to one of ordinary skill in the art at the time of the invention to include interfacing with third parties via APIs of Soni in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
	Clarke also does not teach a container stuffing computing device having code for performing container stuffing. 
 	However, Lee teaches a container stuffing module having code for performing container stuffing (see [0107] and Fig. 7A describing how the system provides an integrated stowage plan for a container; see also [0120]-[0123] and Figs. 7B-7E describing how to perform specific steps of Fig. 7A). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system performing container stuffing actions of Lee in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2016/0335593 A1) in view of Rampell (US 2008/0091528 A1) further in view of Jezek (US 20140189839 A1) further in view of Zinder (US 2017/0005804 A1) and Desmarets (WO 2017093576 A1) as applied to claim 1 above and further in view of Zendesk (available at https://web.archive.org/web/20160326130217/https://www.zendesk.com/help-desk-software/, accessed via archive.org on March 26, 2016, please see attachment).
As per Claim 14, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke
The system of claim 1, wherein the back-office corporate computing device comprises: a data analytics computing device having code for communicating with the user devices with regard to tasks including at least one of analytics, forecasting, black-box inquiry reports, performance dashboards, and reporting; 
a technical support computing device having code for performing technical support for internal and external users; and
a customer support computing device having code for carrying out a customer support / ticketing system for reported incidents from internal and external users.
 	However, Rampell teaches wherein the back-office corporate computing device comprises: a data analytics computing device having code for communicating with the user devices with regard to tasks including at least one of analytics, forecasting, black-box inquiry reports, performance dashboards, and reporting (see [0406] describing performing analytics on products available for a vendor including on products sold, actions taken on webpage, association of revenue with traffic source and similar analytics). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the data analytics of Rampell in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Zendesk discloses a technical support computing device having code for performing technical support for internal and external users (see page 2 describing a help desk support services for external users ; see also pages 16-18 describing internal IT support system for internal incidents); and a customer support computing device having code for carrying out a customer support / ticketing system for reported incidents from internal and external users (see pages 4-6 describing a customer support ticketing system that includes internal agents sharing Zendesk in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2016/0335593 A1) in view of Rampell (US 2008/0091528 A1) further in view of Jezek (US 20140189839 A1) further in view of Zinder (US 2017/0005804 A1) and Desmarets  (WO 2017093576 A1) as applied to claim 1 above and further in view of Hobern (IBM Technical Disclosure Bulletin, available at IP.com with IP.com number IPCOM000118807D, original publication date of July 01, 1997, please see attached).  
As per claim 15, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke does not further disclose:
The system of claim 1, wherein the exclusive egress computing device comprises a web portal and a database, and has code for: receiving a log-off request from the user device through the web portal to log out of a user account;
performing validating of the user account, and if the user account is validated then displaying by the web portal a logoff screen to the user device; and 
requesting by the web portal that the user confirm logout, and if a user confirmation of the logout is received then displaying a notification of a successful logout to the user and updating an audit trail database.
However, Jezek teaches receiving a log-off request from the user device through the web portal to log out of a user account (see Fig. 10 step 640 and [0071] describing a logout process that begins with receiving a logout request); performing validating of the user account, and if the user account is validated then displaying by the web portal a logoff screen to the user device (see Fig. 10 steps 664-678 and [0074] describing a logout process wherein a logout is validated by comparing identities of tokens; see also Fig. 10 step 686 and [0077]] describing displaying logout pages to users after the logout validation; see also [0088] describing logout requests being validated); and displaying a notification of a successful logout to the user (see Fig. 10 step 686 and [0077]] describing displaying logout pages to users after the logout validation). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the log out of Jezek in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Further, Hobern teaches requesting by the web portal that the user confirm logout, and if a user confirmation of the logout is received updating an audit trail database (see page 104 of the disclosure (page 2 of the PDF) disclosing that after a user selects to log off, the user is asked to confirm logoff, and if confirmed "a record is added to the audit trail showing that this user logged off"). While not explicitly stated, it is implied that a screen showing the user is no longer logged in would be shown after the logout process of Hobern. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the log out of Hobern in the system for matching shippers and carriers of Clarke. Since the claimed invention .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US PG Pub. 2016/0335593 A1) in view of Rampell (US PG Pub. 2008/0091528 A1) further in view of Jezek (US PG Pub. 20140189839 A1) further in view of Zinder (US PG Pub. 2017/0005804 A1) and Desmarets (WO 2017093576 A1) as applied to claim 1 above and further in view of Hobern (IBM Technical Disclosure Bulletin, available at IP.com with IP.com number IPCOM000118807D, original publication date of July 01, 1997, please see attached) and Amling (US 2005/0149373 A1).
As per claim 16, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke further discloses:
The system of claim 1, wherein the end-user computing device includes a sub-module comprising a web portal and a database (see [0042] describing the system being accessible via a website; see also [0029] describing the system as a shipper interfacing and shipment tracking (CSIST) framework/portal; see [0043] and Fig. 1 describing a CSIST database at 151) and having code for: 
receiving a login attempt by the user device (see [0085] and Fig. 15 step 1502 describing receiving user login information); 
validating login credentials of the user associated with the user device (see [0085] and Fig. 15 step 1502 describing receiving user login information and verifying login credentials); 
upon validation, 
receiving a selection of a shipper account to carry out a shipping or trucking or warehouse reservation and displaying a shipping or trucking or warehouse reservation form on the dashboard (see [0086 and Fig. 15 describing a shipper identifying that a new shipment is being established and adding particulars of the shipment to interfaces of the framework); 
receiving reservation details entered by the user (see [0086 and Fig. 15 describing a shipper identifying that a new shipment is being established and adding particulars of the shipment to interfaces of the framework); 
upon validation of the reservation details storing the reservation details in the database (see [0071] and Fig. 12A step 1216 describing that after a carrier has accepted a shipment, the shipment details are stored in the CSIST database for viewing of the shipper and carrier); and 

	Hobern teaches upon validation, storing the validated login credentials in the database (see page 104(page 2 of the PDF) disclosing at step 8 of the logon procedure that if a login is successful the database and audit trail are updated with the logged on user’s information). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the storing of a log on in a database of Hobern in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Amling teaches generating a bill of lading and notifying the user device of the bill of lading (see [0083] and Fig. 6 step 604 describing generating an electronic bill of lading, and step 606 describing emailing the generated documents to the shipper). It would have been obvious to one of ordinary skill in the art at the time of the invention to include generating a bill of lading for a shipment Amling in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Clarke in view of Rampell further in view of Jezek further in view of Zinder in view of Desmarets and further in view of Hobern further in view of Amling teaches the system of claim 16 as described above.
	Clarke further discloses:
The system of claim 16, wherein the web portal receives negotiation rates sent by the user device and sends negotiation updates to the user device (see [0081] and Fig. 14A step 1412-1414 describing bi-directional negotiation between carrier and shipper carried out over the user interface).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2016/0335593 A1) in view of Rampell (US 2008/0091528 A1) further in view of Jezek (US 20140189839 A1) further in view of Zinder (US 2017/0005804 A1) and Desmarets (WO 2017093576 A1) as applied to claim 1 above and further in view of Dowding .
As per claim 18, Clarke in view of Rampell further in view of Jezek further in view of Zinder and Desmarets teaches the system of claim 1 as described above.
	Clarke does not further disclose:
The system of claim 1, wherein the black-box computing device has various levels of software triggers which allow for automatic recording at various levels of the system.
 	However, Dowding does disclose wherein the black-box computing device has various levels of software triggers which allow for automatic recording at various levels of the system (see [0136] and Fig. 5 describing a system recording when a trigger event happens). It would have been obvious to one of ordinary skill in the art at the time of the invention to include recording when a trigger event occurs of Dowding in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2016/0335593 A1) in view of Rampell (US 2008/0091528 A1) further in view of Jezek (US 20140189839 A1) further in view of Zinder (US 2017/0005804 A1) and Desmarets (WO 2017093576 A1) further in view of Hobern (IBM Technical Disclosure Bulletin, available at IP.com with IP.com number IPCOM000118807D, original publication date of July 01, 1997, please see attached)  further in view of Kramer (US 2016/0140341 A1) further in view of Soni (US 2015/0150100 A1).
As per claim 21, Clarke
(a) providing an end-user computing device to at least one user among an importer, exporter, customs broker, trucking company, warehouse operator, shipping company, and back-office employee (see [0049] describing shipper and carrier modules that allow shippers and carriers to access and use the system; see also [0046] stating that "carrier" may refer to a large company); 
(b) by an exclusive ingress computing device, validating an account based on information stored in a database, saving login data in a cloud storage (see [0081] and Fig. 14A describing a shipper user logging in and their credentials being validated; see also [0048] describing shipper login credentials being stored in a database; see also [0043] describing the CSIST database being included on a cloud database), 
 (c) by the end-user computing device, sending to a middleware computing device at least one of a request to book a ship reservation, a request to book a truck reservation, a request to book a warehouse reservation, a request to secure a broker, and a request to stuff a container with import/export goods (see [0081] and Fig. 14A describing a shipper user using the shipper user interface to request to book a carrier); 
(d) by the end-user computing device, making an online payment of the request made in step (c) (see [0084] describing making an electronic payment to the carrier for the shipment);

(f) by the middleware computing device, sending a notification of the request made in step (c) to at least one corresponding user among the importer, exporter, customs 
(g) by a back-office corporate computing device, 


wherein the black-box computing device further includes an entity relationship database for storing the data in an organized and readily retrievable structure (Clarke: see [0045] describing stored carrier user data being associated with the carrier in the carrier and shipper interfacing and shipment tracking (CSIST) database and [0048] describing stored shipper user data being associated with the shipper in the CSIST database; see also Figs. 3 and 4, [0046], and [0048] showing stored user data in the database associated with a user).

 	Clarke does not disclose, however, Rampell discloses:
Rampell is applicable to the system of matching shippers and carriers of Clarke as they both share characteristics and capabilities, namely, they are directed to securely paying for services); and
 	such that the back- office corporate computing device uses and mines incoming and historical data inside the black box to proactively manage real-time transactions and to communicate data analytics, forecasting, and black-box inquiry reports (see [0406] describing performing analytics on products available for a vendor including on products sold, actions taken on webpage, association of revenue with traffic source and similar analytics). 
 	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke in order to “[p]rovid[e] a platform that is more robust and secure than currently online methods” ([0095] of Clarke), which is accomplished by including the integrity checks and the data analytics of Rampell in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Jezek teaches an exclusive egress computing device, validating an account based on information stored in a database (see Fig. 10 steps 664-678 and [0074] describing a logout process wherein a logout is validated by comparing identities of tokens; see also Fig. 10 step 686 and [0077]] describing displaying logout pages to users after the logout validation; see also [0088] describing logout requests being validated). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the log out of Jezek in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a 
	While Clarke teaches recording transaction information, Clarke does not teach one-way recording in that Zinder teaches by a black box, performing one way recording of all official and confirmed transactions performed in step (d) (see [0008]-[0009] describing using blockchain to store transaction data; see also [0008]-[0009] and [0049] describing data in a blockchain being immutable (unchangeable)). Zinder further teaches that the blockchain storing transaction information (acting as the back-office corporate module) only interact with the system where users make transactions (acting as the middleware module) (see [0016] describing the blockchain being on a private system that only authorized users may interact with), meaning that the blockchain of Zinder only interacts with the equivalent of the middleware module. See above for rationale to combine. 
Clarke does not further disclose however, Zinder discloses:
wherein the black-box computing device includes a real-time chained black box, wherein the black box continuously records all relevant transactions in the system including payment data, cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black box, and wherein all records stored in the black box can be reviewed anytime (Zinder: [0015] describing how the blockchain works to ensure chain of custody of a series of transactions), cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the black-box (see [0008]-[0009] describing using blockchain to store transaction data; see also [0008]-[0009] and [0049] describing data in a blockchain being immutable (unchangeable)). Zinder further teaches wherein all records stored in the black-box can be reviewed anytime (see [0009] describing third parties being allowed to validate or audit transactions stored in the blockchain), wherein data is stored as an entity or a part of the entity Zinder teaches that a transaction record stored in block-chain that may not be updated, edited, or deleted and that is viewable by third parties, Zinder teaches wherein allowed access to the black-box module is only for reporting and viewing of transactions inside the black-box computing device);  
wherein logistic transaction records are published into one or more blocks in the blockchain which represents a cryptographically verifiable distributed ledger (Zinder: [0085] Referring to FIG. 2C, a blockchain transaction may be created based on a combination of the information represented in fields 709 and 710. The created blockchain transaction is submitted, through blockchain services 616, to the blockchain 618 for validation by blockchain computing nodes that digitally “mine” the transaction. Once validated, the submitted transaction becomes part of an immutable record (the distributed blockchain ledger) that represents creation of this asset.); and 
wherein data is stored in the other entity so that data can be retrieved, is not corrupted, is secure, and each entity has various elements with various data types ([0039],[0049][0105],[0128],[0129].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching shippers and carriers storing information on a database of Clarke to include blockchain technology and the distributed ledger as taught by Zinder. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke because “secure digital provenance is provided for the information that is contained in the blockchain transaction because of the cryptographic immutability of the records contained in blockchain” ([0009] of Zinder).
Zinder does not explicitly disclose an entity relationship database, however, Desmarets  discloses the ERD (which is not discloses until Applicant filed the Provisional application 62/547,064 on 08/17/2017) on page, 4 line 34 thru page 5, line 9 (For said graphical interactive representation of said relationships, an entity relationship diagram is used. Hereby, the term "entity relationship diagram" is to be interpreted in the context of databases and DBMSes, with entities corresponding to collections, and relationships between a first field in a first collection and a second field in a second collection. This type of graphical interactive representation is partially found in RDBMS and NoSQL prior art methods. A related graphical representation is found in many RDBMSes, whereby each collection (a flat table) is a single entity that relates to one or more other collections through a foreign key relationship, involving the concepts of a foreign key and a primary key familiar to the skilled person. In a preferred embodiment of the present invention, two collections can be linked by more than one relationship. Hereby, said relationships may concern foreign key relationships but may also concern foreign master relationships). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching shippers and carriers storing information on a database of Clarke to include Desmarets. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Clarke because Desmarets greatly improves the efficiency with which  the database schema model can be constructed and edited by use of the entity relationship diagram (Desmarets, page 6, lines 11-22).
 	
 	Clarke teaches saving data in cloud storage (see [0043]) but does not disclose saving log-off data. 
 	However, Hobern teaches saving log-off data (see page 104 of the disclosure (page 2 of the PDF) disclosing that after a user selects to log off, the user is asked to confirm logoff, and if confirmed "a record is added to the audit trail showing that this user logged off"). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the log out of Hobern in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	While Clarke in view of Jezek teaches logging on and off securely, Clarke does not teach sending an email when logging on or off occurs. 
 	However, Kramer teaches sending an ingress email request to an email service provider, which in turn sends an email confirmation to the at least one user (see [0045]-[0046] describing a login process which may notify a user by email when a login is attempted or send a secondary code to a user to log in). Further, it would be obvious to one of ordinary skill in the art to also send an email notification when logoff occurs if an email is already sent when login occurs. It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending an email when the user logs in or out, as taught by Kramer, in the system for Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	While Clarke teaches incorporating third party services into the system (see [0118] describing using third party services to track the shipment), it does not explicitly disclose wherein the middleware module is implemented with a web service for third party applications integration infrastructure, the web service has an Application Program Interface setup that allows secure method for online and real-time integration with various systems. 
 	Soni teaches wherein the middleware computing device is implemented with a web service for third party applications integration infrastructure, the web service has an Application Program Interface setup that allows secure method for online and real-time integration with various systems (see [0047] describing using third party services via APIs; see also [0068] describing creating a user profile using information from APIs). It would have been obvious to one of ordinary skill in the art at the time of the invention to include interfacing with third parties via APIs of Soni in the system for matching shippers and carriers of Clarke. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, the system of claim 22 substantially mirrors the method of claim 1, with the absence of limitations (a) and (d).  As such, claim 22 is rejected for the same reasons as above.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
1) Buxbaum, Peter, “First Shipping Use of Public Blockchain Technology”, Oct 19, 2016, 2 pages.
	2)  Meera et al. (US PG Pub. 2005/0160104 A1) discloses a system and method for generating and deploying a software application by defining entities, including entity attributes and relationships, for access by the generated software application; defining database queries to be included in the generated software application for searching application data; and defining application users, roles, and groups for controlling user access to software application generation and/or execution.
3)  Callan et al. (US PG Pub. 2018/0253452 A1) discloses a system and method for enforcing the structure and content of databases synchronized over a distributed ledger. 
4)  Kastelein, Richard, "MTI Rolls Out First Blockchain Project For Global Shipping Industry", 24 September 2016, the-blockchain.com, 3 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628